Citation Nr: 1208384	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  05-10 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lung disability, to include as secondary to service-connected sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran had active service from March 1975 until July 1979 and from March 1981 until March 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In December 2009, the Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO. 

In a November 2010 decision, the Board in part remanded the appeal for further development.

As noted in the prior remand, the issues of entitlement to service connection for posttraumatic stress disorder and an increased rating for chronic sinusitis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran currently does not have a lung disability.


CONCLUSION OF LAW

The criteria for service connection for a lung disability, to include as secondary to service-connected sinusitis, have not been met.  38 C.F.R. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the Veteran was sent a letter in April 2006 that addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Thus, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a Board hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

In the remand portion of the November 2010 decision, the Board requested that the RO obtain all relevant VA medical records since June 2008 and any private medical records as identified by the Veteran, and schedule the Veteran for an appropriate VA examination to assess the nature and etiology of the claimed lung disorder.  The examiner was asked to comment on whether the prescription for lung congestion medication indicates the presence of a lung or pulmonary disease or disability. 

Accordingly, the RO obtained all outstanding VA medical records and asked the Veteran to identify any private healthcare providers who have treated him for his lung disorder.  The Veteran did not reply, so no private medical records were obtained.  The RO also afforded the Veteran a VA examination.  The examiner stated that the Veteran does not have a pulmonary condition.  The examiner further acknowledged that while  x-rays revealed COPD (chronic obstructive pulmonary disease), the Veteran currently does not have any symptoms from the condition.  As the examiner's opinion relates to the underlying issue of whether the Veteran has a disability for VA purposes, one that results in industrial impairment, the examiner's opinion is substantially responsive to the Board's request.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).  Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability  and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2011).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

The Veteran contends that he has a lung disorder secondary to his service-connected chronic sinusitis.  He testified that he suffers from chronic lung congestion and he is prescribed medication for the claimed disorder; however, he noted that he had not yet been diagnosed with a respiratory disorder.  He also initially contended that he has a lung disorder due to in-service exposure to jet fuel.

Other than the sinus problems for which service connection is already in effect, the Veteran's service treatment records do not reflect any chronic respiratory disorder.

Post service, an August 1984 chest x-ray taken for a VA examination was negative.

An April 2002 VA examination revealed normal breath sounds.  X-rays reportedly showed evidence of marked pulmonary hyperinflation indicative of COPD but no active pulmonary infiltrate, congestion, or cardiomegaly.  Pulmonary function tests showed no evidence of COPD.  

A November 2004 VA examination report reflects the examiner's notation of the COPD on x-ray in 2002.  Examination revealed no wheezes or rales.  Current x-rays showed no active pulmonary disease.  The examiner provided a diagnosis of sinusitis but no lung disorder.  

A May 2007 VA examination revealed normal lungs.  X-rays showed no infiltrates.

VA treatment notes reflect that the Veteran has been prescribed guaifenesin for chest congestion intermittently since February 2005.  

Given the above, while the record contained evidence of COPD (hyperinflation) on chest x-rays, pulmonary function tests were negative and no lung disorder had been clinically diagnosed.  However, given the Veteran's contention that the prescription for guaifenesin indicates the presence of a lung disorder, the Board requested a VA examination.  The examiner was asked to comment on whether the prescription for lung congestion medication indicates the presence of a lung or pulmonary disease or disability.

Accordingly, the Veteran was afforded a VA examination in December 2010.  He complained of a cough and choking sensation with the onset of sinus problems.  He reported a history of productive cough, wheezing, dyspnea, fever, night sweats, hemoptysis, and sleep apnea.  He denied a history of non-productive cough, non-anginal chest pain, anorexia, respiratory failure, cor pulmonale, RVH (right ventricular hypertrophy), pulmonary hypertension, chronic pulmonary mycosis, spontaneous pneumothorax, asthma, bronchiectasis, gunshot wound to the lungs, pulmonary embolism, and pleurisy with empyema.  He reported taking guaifenesin for chest congestion, flunisolide for seasonal allergies, and loratadine for sinus allergies.  Examination revealed normal percussion and no abnormal breath sounds.  X-rays showed no acute infiltrates, mild hyperinflation, and mild COPD/chronic bronchitis type.  The examiner provided diagnoses of postnasal drainage with associated coughing and choking sensation, and minimal abnormalities suggestive of COPD on x-ray with no associated problems.  The examiner then concluded that no pulmonary condition exists except for a slightly abnormal chest x-ray and the Veteran does not have any symptoms from the abnormalities on the x-ray.

Given the above, the Board finds that the Veteran currently does not have a lung disability within the meaning of VA laws and regulations.  The examiner concluded that the Veteran does not have a pulmonary condition.  The examiner recited the medications the Veteran was taking and indicated that the Veteran's symptoms were due to post-nasal drip rather than a pulmonary disorder.  While the examiner acknowledged that x-rays revealed COPD (hyperinflation), the examiner also noted that the Veteran currently does not have any symptoms from the condition.  Without objective symptoms or medical findings that the hyperinflation seen on x-ray results in some pathology indicative of disability, the hyperinflation on x-ray is essentially a laboratory finding.  Like an abnormal laboratory finding, an abnormality such as hyperinflation disclosed by diagnostic examination that results in no objective symptomatology is not a disability for VA purposes, since there is no industrial impairment.  See 38 C.F.R. §§ 4.1, 4.10 (2011); 61 Fed. Reg. 20,440, 20,445  (May 7, 1996) (Diagnoses such as hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities, and are not appropriate entities for the rating schedule). 

To the extent that the Veteran himself contends that he has a current disability, as a lay person, he is not competent to offer an opinion on a matter clearly requiring medical expertise, such as diagnosing himself with a lung disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  In the absence of evidence of a current disability, service connection for a lung disability is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Board notes the Veteran's contentions that his lung disability was caused by exposure to jet fuel in service or is secondary to service-connected sinusitis.  In this case, however, the Board need not address these contentions as the claimed disorder does not result in a disability for which service connection may be granted.  

In the event that the Veteran's COPD (hyperinflation) begins to affect lung function or causes some other symptomatology, the Veteran can submit a new claim for service connection.  However, at this time, in the absence of a current disability, service connection may not be granted.


ORDER

Service connection for a lung disability, to include as secondary to service-connected sinusitis, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


